    Case 2:20-cv-00229-SPC-NPM Document 7 Filed 06/08/20 Page 1 of 2 PageID 29



                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                   FORT MYERS DIVISION

KENNETH F. MIZELL, JR.,

                 Plaintiff,

v.                                                       Case No.: 2:20-cv-229-FtM-38NPM

CERTIFIED AUTOMOTIVE
PERFORMANCE, LLC and JON
SILVIA,

                Defendants.
                                              /

                                             ORDER1

         This matter comes before the Court on review of the file. Plaintiff initiated this pro

se action by filing a Civil Rights Complaint on April 3, 2020. (Doc. 1). A month later, he

asked for more time to file a motion to proceed in forma pauperis, which the Court granted.

(Doc. 6). It gave Plaintiff until June 4 to either pay the $400 filing fee or move to proceed

in forma pauperis, and it warned him that failure to do so or explain noncompliance would

result in the Court dismissing the case without further notice. (Doc. 6). The Court also

provided Plaintiff with the forms he needed to complete and file.

         To date, however, Plaintiff has not paid the filing fee or moved to proceed in forma

pauperis. The Court thus dismisses the case without prejudice. If Plaintiff wishes to

pursue his claims, he must file a new complaint—under a new case number—and

accompany that pleading with the filing fee or appropriate motion. See M.D. Fla. R



1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using hyperlinks, the
Court does not endorse, recommend, approve, or guarantee any third parties or the services or products
they provide, nor does it have any agreements with them. The Court is also not responsible for a
hyperlink’s availability and functionality, and a failed hyperlink does not affect this Order.
Case 2:20-cv-00229-SPC-NPM Document 7 Filed 06/08/20 Page 2 of 2 PageID 30



1.03(e) (stating “a prisoner case will be subject to dismissal by the Court, sua sponte, if

the filing fee is not paid or if the application is not filed within 30 days of the

commencement of the action”).

      Accordingly, it is now

      ORDERED:

      1. This above-captioned case is DISMISSED without prejudice.

      2. The Clerk is DIRECTED to enter judgment, deny as moot any pending motions

          or deadlines, and close this case.

      DONE AND ORDERED in Fort Myers, Florida this 8th day of June 2020.




SA: FTMP-1
Copies: All Parties of Record




                                            2
